DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 11/15/2022 wherein claims 1, 23, 38 and 125 have been amended and claims 130-135have been added. However, claims 128-129 are to be withdrawn as being directed to nonelected subject matter (see requirement mailed 5/22/2017 and response filed 10/11/2017)
Claims 1, 8, 9, 14-25, 27, 28, 30-32, 35, 36, 38-40, 42-46, 121-122, 125-127 and 130-135 are presented for examination on the merits. The following rejections are made.


Response to Applicants’ Arguments
Applicants amendments filed 1/27/2022 regarding the rejection of claims 1, 8, 9, 14-25, 27, 28, 30-32, 38, 44-46, 121-122 and 125-129 made by the Examiner under 35 USC 103 over Klucker et al. (US 2017/0191314) in view of Barry et al. (US 2009/0060906) have been fully considered by are not found persuasive and is MAINTAINED for the reasons of record in the Office Action mailed 5/11/2022.  
Applicants amendments filed 1/27/2022 regarding the rejection of claims 35 and 36 made by the Examiner under 35 USC 103 over Klucker et al. (US 2017/0191314) in view of Barry et al. (US 2009/0060906) and Look et al. (US 2015/0335752), further in view of Reed et al. (US 2008/0131466) have been fully considered by are not found persuasive and is MAINTAINED for the reasons of record in the Office Action mailed 5/11/2022.  
Applicants amendments filed 1/27/2022 overcome the rejection of claims 39, 40, 42 and 43 made by the Examiner under 35 USC 103 over Klucker et al. (US 2017/0191314) in view of Barry et al. (US 2009/0060906) and Look et al. (US 2015/0335752) further in view of Amselem et al. (US 5576016) have been fully considered by are not found persuasive and is MAINTAINED for the reasons of record in the Office Action mailed 5/11/2022.  
In regards to the 103 rejection, Applicant asserts the following:
Barry is non-analogous art as Barry differs from Applicant’s field of endeavor in that it is not related to vaccines, does not discuss o/w emulsions and the component stabilized by lyophilization is different; 
The level of thermostability for one month as depicted in Fig 30 or three months as shown in Fig. 31 was unexpected and not taught or suggested by the prior art.
In response to A, the Examine respectfully disagrees. Barry, while admittedly not directed to vaccine compositions like that of Klucker and the instant invention, is relevant and analogous.  Barry is cited in the rejection for the teaching that trehalose is a cryoprotectant/cake-forming excipient, 
Klucker teaches that their vaccine formulation is to be lyophilized [0096]). 
Klucker teaches that the process of lyophilization may include cryoprotectants such as sorbitol, mannitol and sucrose (see [0095]).
As noted above, Klucker fails to teach trehalose.
Barry is directed to lyophilized antibody formulations. The lyophilized product is to comprise a cryoprotectant such as trehalose or sucrose (see [0007]). 
Barry is cited to show that trehalose is known to be used in lyophilized product just as sucrose is. In fact, Barry teaches that trehalose and sucrose are interchangeable. Sucrose is taught by Klucker. There is sufficient reason to expect that the trehalose would be useful as a cryoprotectant in a lyophilized vaccine product as the cryoprotectant is added to protect the product being lyophilized. Whether the material being lyophilized is an antibody, an antigen or something else appears immaterial to whether the trehalose would cease to function as a cryoprotectant. Applicant has provided no evidence that it would.  See MPEP 2144.06(II) which states that substituting equivalents, which trehalose and sucrose appear to be based on references of record, is indicia of obviousness
In response to B, the Examiner is not persuaded that the data shows unexpected results as there are no comparative data points by which to compare the trehalose and trehalose+mannitol compositions which are being asserted as exhibiting unexpected results. Figures 30 and 31 show properties/outcomes of compositions comprising trehalose or trehalose+mannitol. There are no comparative data for lyophilized products comprising different cryoprotectants, e.g. sucrose, mannitol, sorbitol, etc.. Thus, there is no way that the Examiner can agree that the data shows unexpected results. 
While the results may be indicative of something unexpected because there is nothing to compare the data to, such a determination, at this time, cannot be made. If Applicant is in possession of data which compares the product of the invention to comparative cryoprotectants which shows an outperformance in properties/functions, i.e. improved stability, particle size retention, etc., then this would likely be viewed favorably. However, until such data is presented, Figures 30 and 31 simply show the properties of the formulations resulting from lyophilization using trehalose and trehalose+mannitol. 




Maintained Rejections, of Record (claims 1, 8, 9, 14-25, 27, 28, 30-32, 35, 36, 38-40, 42-46, 121, 122 and 125-127) and New Rejections, Necessitated by Amendment (clams 130-135)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 14-25, 27, 28, 30-32, 38, 44-46, 121-122, 125-127 and 130-131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klucker et al. (US 2007/0191314; of record) in view of Barry et al. (US 2009/0060906; of record)
Klucker is directed to thermoreversible oil-in-water emulsions comprising a TLR4 agonist, squalene (a metabolizable oil) (see claim 1) (see instant claims 1, 32 and 38), a nonionic surfactant (see [0076 – 0079]) (see instant claim 40) and a lyophilization substrate being that of sucrose, sorbitol, mannitol or dodecyl maltoside (see [0096] and claim 24) wherein the size of the dispersed oil droplets is less than 200 nm (see [0045]). The oil droplet size upon reconstitution is similar to that which existed prior to lyophilization (see [0096]). The cryoprotectant (e.g. sorbitol, mannitol, sucrose, etc) is present in an amount of between 0.1-10% (see [0095]). Klucker teaches that their emulsion may be lyophilized and conserved in the form of a lyophilizate as it conserves all of the compositions characteristics (see [0096]). 
Klucker teaches that in addition to the TLR4 agonist, the composition may comprise other antigens which may be a peptide, protein, glycoprotein, polysaccharide, glycolipid, lipopeptide or nucleic acid (see [0097]) (see instant claims 30 and 31).
Klucker is silent as to the presence of liposomes and glycerol and so it is expected that Klucker is free of both (see instant claims 1, 5-7).
Methods of administering the vaccine to people are contemplated (see [0098]) (see instant claim 90). 
Klucker fails to teach the cake-forming excipient (i.e. cryoprotectant) as being trehalose. Klucker also fails to teach the lyophilized vaccine composition as being in the form of a cake.
Barry is directed to lyophilized antibody formulation (see instant claim 2) which may be in the form of a cake (see [0173]). The formulation is to comprise a cryoprotectant such as trehalose or sucrose (see [0007]) in an amount of 0.02-10% by weight of the composition (see [0007]) (see instant claims 1, 8, 9, 125-129).  Thus, it would have been obvious to include trehalose in Klucker’s formulation with a reasonable expectation for success in imparting similar stability to the final lyophilized composition. Moreover, it would have been obvious to use trehalose as a “cryoprotectant” in the lyophilized vaccine product of Klucker with a reasonable expectation for success because trehalose was a known cryoprotectant similar to sucrose. See MPEP 2143(I)(B). The lyophilized product may be stored in a vial (see [0017]) (see instant claim 44).
The composition is to be thermostable to the extent required by the claims because it is disclosed as being capable of being stored at temperatures up to about 50 °C (see [0090]). It would be expected that the combination of references would yield a product with little to no loss of immunogenicity even when stored for at least 1 month up to 60 months. Barry’s formulation is readily reconstituted to provide injectable vaccine formulations (see [0004] and claim 2). Applicant describes compositions that are stable at temperatures of about 8°C (see [0154]) as being "thermostable", with short reconstitution time being an indicator of stability (see [0137])
Regarding claim limitations to compositions having thermostability for a period of at least 3 months, or being thermostable at about 25o for at least one month, or wherein the cake does not exhibit shrinking, cracking and/or browning, Barry’s lyophilized formulation is indicated as being suitable for storage for at least twenty four months (see claim 33). After all, Klucker is largely drawn to the same subject matter as that being claimed and there is no reason to expect the outcome to be different.  Moreover, Klucker indicate that their products are extremely stable (over 6 months), it’d be expected that the lyophilized emulsion would possess similar, if not better, stability characteristics (see instant claims 14-25, 130 and 131). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klucker et al. (US 2007/0191314; of record) in view of Barry et al. (US 2009/0060906; of record) as applied to claims 1, 8, 9, 12, 14-25, 27, 28, 30-32, 38, 44-46, 90, 121, 122, 125-127 and 130-131 above, and further in view of Reed et al. (US 2008/0131466)
Klucker and Barry fail to teach the TLR4 agonist as being a synthetic GLA having a the following structure: 
    PNG
    media_image1.png
    232
    348
    media_image1.png
    Greyscale
.wherein R1. R3, R5, R6 are C11 alkyl and R2 and R4 are C13 alkyl.
Reed, like Klucker, is directed to vaccine compositions comprising an antigen and a lipid adjuvant (see claim 1) wherein the vaccine further comprises a toll-like receptor agonist (TLR-4; see [0016, 0044]) and a carrier comprising an oil (see claim 2) such as olive oil (see [0137, 0178]) (see instant claim 1). The TLR-4 agonist may be that of a glucopyranosyl lipid adjuvant having the following structure: 
    PNG
    media_image2.png
    224
    271
    media_image2.png
    Greyscale
wherein R1, R3, R5 and R6 are C11-20 alkyl and R2 and R4 are C12-C20 alkyl (see [0017]). Thus, it would have been obvious to use the GLA agonist in the formulation of Klucker with a reasonable expectation in imparting TLR-4 agonist activity to the composition. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 39, 40, 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klucker et al. (US 2007/0191314; of record) in view of Barry et al. (US 2009/0060906; of record) as applied to claims 1, 5-9, 12, 14-25, 27, 28, 30-32, 38, 44-46, 90, 121, 122, 125-127 and 130-131 above, and further in view of Amselem et al. (US 5576016; of record).
Klucker and Barry fail to teach the presence of 1,2-dimyristoyl-sn-glycero-3-phosphocholine (DPMC), Pluronic F68 as a surfactant and vitamin E as an antioxidant.
Amselem is directed to nanoemulsions which may be lyophilized using cryoprotectants such as trehalose (see column 13, lines 10-25). The composition further includes antioxidants such as vitamin E which is taught to lessen the formation of oxidative degradation products (see column 5, lines 61-65). Amselem’s emulsion is to also comprise a phospholipid such as DMPC which is taught to stabilize the emulsified product (see column 7, lines 5-40). Moreover, the emulsion may comprise nonionic surfactant such as Pluronic F-68 (see column 19, lines 60-65).  Thus, it would have been obvious to modify Klucker and Barry to include an antioxidant to improve the shelf-life of the composition by reducing formation of oxidative degradation products, and emulsifiers/surfactants such as DMPC and Pluronic F-68 to provide stability to the emulsion produced. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Claims 132-135 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klucker et al. (US 2007/0191314; of record) in view of Barry et al. (US 2009/0060906; of record), Reed et al. (US 2008/0131466) and Amselem et al. (US 5576016; of record).
Klucker is directed to thermoreversible oil-in-water emulsions comprising a TLR4 agonist, squalene (a metabolizable oil) (see claim 1) (see instant claim 132) and a lyophilization substrate being that of sucrose, sorbitol, mannitol or dodecyl maltoside (see [0096] and claim 24). The cryoprotectant (e.g. sorbitol, mannitol, sucrose, etc) is present in an amount of between 0.1-10% (see [0095]). Klucker teaches that their emulsion may be lyophilized and conserved in the form of a lyophilizate as it conserves all of the composition’s characteristics (see [0096]). 
Klucker teaches that in addition to the TLR4 agonist, the composition may comprise other antigens which may be a peptide, protein, glycoprotein, polysaccharide, glycolipid, lipopeptide or nucleic acid (see [0097]) (see instant claims 30 and 31).
Klucker is silent as to the presence of glycerol and so it is expected that Klucker is free of both (see instant claims 132).
Klucker fails to teach the cake-forming excipient (i.e. cryoprotectant) as being trehalose. Klucker also fails to teach the lyophilized vaccine composition as being in the form of a cake.
Barry is directed to lyophilized antibody formulation which may be in the form of a cake (see [0173]). The formulation is to comprise a cryoprotectant such as trehalose or sucrose (see [0007]) in an amount of 0.02-10% by weight of the composition (see [0007]) (see instant claims 132 and 135).  Thus, it would have been obvious to include trehalose in Klucker’s formulation with a reasonable expectation for success in imparting similar stability to the final lyophilized composition. Moreover, it would have been obvious to use trehalose as a “cryoprotectant” in the lyophilized vaccine product of Klucker with a reasonable expectation for success because trehalose was a known cryoprotectant similar to sucrose. See MPEP 2143(I)(B). 
The composition is to be thermostable to the extent required by the claims because it is disclosed as being capable of being stored at temperatures up to about 50 °C (see [0090]). It would be expected that the combination of references would yield a product with little to no loss of immunogenicity even when stored for at least 1 month up to 60 months. Barry’s formulation is readily reconstituted to provide injectable vaccine formulations (see [0004] and claim 2). Applicant describes compositions that are stable at temperatures of about 8°C (see [0154]) as being "thermostable", with short reconstitution time being an indicator of stability (see [0137])
Regarding claim limitations to compositions having thermostability for a period of at least 3 months, or being thermostable at about 25o for at least one month, or wherein the cake does not exhibit shrinking, cracking and/or browning, Barry’s lyophilized formulation is indicated as being suitable for storage for at least twenty four months (see claim 33). After all, Klucker is largely drawn to the same subject matter as that being claimed and there is no reason to expect the outcome to be different.  Moreover, Klucker indicate that their products are extremely stable (over 6 months), it’d be expected that the lyophilized emulsion would possess similar, if not better, stability characteristics (see instant claims 133-134). 
Klucker fails to teach the TLR4 agonist as being a synthetic GLA having a the following structure: 
    PNG
    media_image1.png
    232
    348
    media_image1.png
    Greyscale
.wherein R1. R3, R5, R6 are C11 alkyl and R2 and R4 are C13 alkyl.
Reed, like Klucker, is directed to vaccine compositions comprising an antigen and a lipid adjuvant (see claim 1) wherein the vaccine further comprises a toll-like receptor agonist (TLR-4; see [0016, 0044]) and a carrier comprising an oil (see claim 2) such as olive oil (see [0137, 0178]). The TLR-4 agonist may be that of a glucopyranosyl lipid adjuvant having the following structure: 
    PNG
    media_image2.png
    224
    271
    media_image2.png
    Greyscale
wherein R1, R3, R5 and R6 are C11-20 alkyl and R2 and R4 are C12-C20 alkyl (see [0017]). Thus, it would have been obvious to use the GLA agonist in the formulation of Klucker with a reasonable expectation in imparting TLR-4 agonist activity to the composition.
Klucker fails to teach the presence of 1,2-dimyristoyl-sn-glycero-3-phosphocholine (DPMC).
Amselem is directed to nanoemulsions which may be lyophilized using cryoprotectants such as trehalose (see column 13, lines 10-25). Amselem’s emulsion is to comprise a phospholipid such as DMPC which is taught to stabilize the emulsified product (see column 7, lines 5-40). Thus, it would have been obvious to modify Klucker to include emulsifiers/surfactants such as DMPC to provide stability to the emulsion produced. See MPEP 2143(I)(A).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611